Wells Fargo Bank, N.A. v Edwards (2020 NY Slip Op 04994)





Wells Fargo Bank, N.A. v Edwards


2020 NY Slip Op 04994


Decided on September 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2019-06291
 (Index No. 605722/15)

[*1]Wells Fargo Bank, N.A., etc., respondent,
vSylvia Edwards, appellant, et al., defendants.


The Ranalli Law Group, PLLC, Hauppauge, NY (Ernest E. Ranalli of counsel), for appellant.
Aldridge Pite, LLP (David W. Groeger and Greenberg Traurig, LLP, New York, NY [Marissa Banez], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Sylvia Edwards appeals from an order of the Supreme Court, Suffolk County (Joseph A. Santorelli, J.), dated April 24, 2019. The order, insofar as appealed from, denied that defendant's motion for leave to renew and reargue her opposition to those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against her, for summary judgment dismissing her first and fifth affirmative defenses and first and second counterclaims, and for an order of reference, which had been granted in two orders of the same court dated November 5, 2018.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from so much of the order as denied that branch of the motion of the defendant Sylvia Edwards (hereinafter the defendant) which was for leave to reargue must be dismissed, as no appeal lies from the denial of reargument (see Deutsche Bank Natl. Trust Co. v Spanos, 180 AD3d 997). The remainder of the appeal, from so much of the order as denied that branch of the defendant's motion which was for leave to renew, has been rendered academic by our determination in the companion appeals from the orders dated November 5, 2018 (see Wells Fargo Bank, N.A. v Edwards, __ AD3d __ [Appellate Division Docket No. 2019-01262; decided herewith]).
SCHEINKMAN, P.J., BALKIN, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court